—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered April 12, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the fourth degree and was *621sentenced to a prison term of 31/s to 10 years. His appellate counsel argues that the sentence imposed upon defendant by County Court is harsh and excessive. Inasmuch as defendant made a knowing and voluntary waiver of his right to appeal as part of his guilty plea, the sentence may not now be challenged (see, People v Holder, 191 AD2d 910). Nevertheless, were we to consider the merits, we would find that County Court did not abuse its discretion in imposing a prison term of 31h to 10 years given defendant’s extensive criminal record and the fact that the sentence imposed was actually less than the sentence agreed to by defendant as part of the plea bargain. We have considered the numerous contentions raised in defendant’s pro se supplemental brief and find that they are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.